               1 Anna Maria Martin (Bar No. 154279)
                 amartin@mmhllp.com
               2 Charles K. Chineduh (Bar No. 273258)
                 cchineduh@mmhllp.com
               3 MESERVE, MUMPER & HUGHES LLP
                 800 Wilshire Boulevard, Suite 500
               4 Los Angeles, California 90017-2611
                 Telephone: (213) 620-0300
               5 Facsimile: (213) 625-1930

               6 Attorneys for Defendant
                 LIFE INSURANCE COMPANY OF NORTH AMERICA
               7

               8                                    UNITED STATES DISTRICT COURT

               9                                  NORTHERN DISTRICT OF CALIFORNIA

              10

              11 VILIN ROUFCHAIE,                                        )   Case No. 3:18-cv-04713-JST
                                                                         )
              12                     Plaintiff,                          )   STIPULATION TO DISMISS ENTIRE
                                                                         )   ACTION WITH PREJUDICE AND
              13              vs.                                        )   [PROPOSED] ORDER
                                                                         )
              14 LIFE INSURANCE COMPANY OF NORTH                         )
                 AMERICA,                                                )
              15                                                         )
                            Defendant.                                   )
              16                                                         )

              17

              18              IT IS HEREBY STIPULATED, by and between Plaintiff VILIN ROUFCHAIE and

              19 Defendant LIFE INSURANCE COMPANY OF NORTH AMERICA, (collectively, the “Parties”)

              20 by and through their respective attorneys of record, that this action shall be dismissed in its entirety

              21 with prejudice as to all defendants pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.

              22 Each Party shall bear its own attorneys’ fees and costs.

              23              The Parties further stipulate and request that all dates set in this matter be vacated and taken

              24 off the Court’s calendar.

              25 ///

              26 ///

              27 ///

              28 ///
LAW OFFICES
                                                                                                 Case No. 3:18-cv-04713-JST
 MESERVE,
 MUMPER &                                                                         STIPULATION TO DISMISS ENTIRE ACTION
HUGHES LLP
                   167604.1
                                                                                  WITH PREJUDICE AND [PROPOSED] ORDER
               1              The Parties seek the Court’s approval of the dismissal of the action with prejudice.

               2

               3              IT IS SO STIPULATED:
               4

               5 Dated: December 12, 2018                           KANTOR & KANTOR, LLP
                                                                    Glenn R. Kantor
               6                                                    Michelle Lee Roberts

               7

               8                                                    By:          /s/ Michelle Lee Roberts
                                                                              Michelle Lee Roberts
               9                                                              Attorneys for Plaintiff
                                                                              VILIN ROUFCHAIE
              10

              11

              12 Dated: December 12, 2018                           Anna Maria Martin
                                                                    Charles K. Chineduh
              13                                                    MESERVE, MUMPER & HUGHES LLP

              14

              15                                                    By:          /s/ Charles K. Chineduh
                                                                              Charles K. Chineduh
              16                                                              Attorneys for Defendant
                                                                              LIFE INSURANCE COMPANY OF
              17                                                              NORTH AMERICA

              18

              19

              20                                          FILER’S ATTESTATION

              21              The filing attorney attests that he has obtained concurrence regarding the filing of this
              22 document and its content from the signatories to this document.

              23 ///

              24 ///

              25 ///

              26 ///

              27 ///

              28 ///
LAW OFFICES
 MESERVE,
                                                                          2                        Case No. 3:18-cv-04713-JST
 MUMPER &                                                                           STIPULATION TO DISMISS ENTIRE ACTION
HUGHES LLP
                   167604.1
                                                                                    WITH PREJUDICE AND [PROPOSED] ORDER
               1                                                ORDER

               2              Based upon the Stipulation of the Parties and for good cause shown, IT IS HEREBY

               3 ORDERED that this action, Case No. 3:18-cv-04713-JST, is dismissed in its entirety as to all

               4 defendants, with prejudice.

               5              IT IS HEREBY FURTHER ORDERED that all dates previously set in this matter are hereby

               6 vacated and taken off the Court’s calendar.

               7              IT IS HEREBY FURTHER ORDERED that each Party shall bear its own attorneys’ fees and

               8 costs in this matter.

               9              IT IS SO ORDERED
              10

              11
                           December 13, 2018
                   Dated: ___________________
              12                                                Hon. Jon S. Tigar
                                                                United States District Court Judge
              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
LAW OFFICES
 MESERVE,
                                                                    3                      Case No. 3:18-cv-04713-JST
 MUMPER &                                                                   STIPULATION TO DISMISS ENTIRE ACTION
HUGHES LLP
                   167604.1
                                                                            WITH PREJUDICE AND [PROPOSED] ORDER
